IMG-151                                                          NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                        No. 08-4809
                                        ___________

                                       FENG YING LI,
                                                        Appellant
                                               v.

               THE ATTORNEY GENERAL OF THE UNITED STATES,
                                                         Respondent
                    ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A077 234 282)
                     Immigration Judge: Honorable Paul Grussendorf
                       ____________________________________

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                     April 7, 2010

          Before: FUENTES, ROTH AND VAN ANTWERPEN, Circuit Judges

                               (Opinion filed: April 12, 2010)
                                       ___________

                                         OPINION
                                        ___________

PER CURIAM

       Feng Ying Li, a citizen of the People’s Republic of China, petitions for review of

an order of the Board of Immigration Appeals (“BIA”) denying her second and third

motions to reopen her immigration proceedings. For the reasons below, we will deny in

part, and grant in part, the petition for review.
       Li was ordered removed in September 2002 after the BIA affirmed the denial of

her applications for asylum, withholding of removal, and relief under the United Nations

Convention Against Torture (“CAT”). In 2005, Li moved to reopen the proceedings to

file a successive asylum application based on the birth of her second child. The BIA

denied the motion and we denied her petition for review. See Li v. Att’y Gen., 321 Fed.

Appx. 143 (3d Cir. 2009). In the meantime, Li filed her second and third motions to

reopen alleging changed conditions in China. The Board denied both motions, finding

that they were untimely and that no exceptions to the time-bar were applicable. See 8

C.F.R §§ 1003.2(c)(2) and (c)(3). Li filed a timely petition for review.

       We have jurisdiction pursuant to the Immigration and Nationality Act (“INA”) §

242 [8 U.S.C. § 1252]. We review the denial of a motion to reopen for abuse of

discretion. See Filja v. Gonzales, 447 F.3d 241, 251 (3d Cir. 2006). Under this standard,

we may reverse the BIA’s decision only if it is “arbitrary, irrational, or contrary to law.”

Sevoian v. Ashcroft, 290 F.3d 166, 174 (3d Cir. 2002). An alien generally may file only

one motion to reopen, and must file the motion with the BIA “no later than 90 days after

the date on which the final administrative decision was rendered.” 8 C.F.R.

§ 1003.2(c)(2). The time and number requirements do not apply to motions that rely on

evidence of “changed country conditions,” INA § 240(c)(7)(C)(ii) [8 U.S.C.

§ 1229a(c)(7)(C)(ii)], or “changed circumstances arising in the country of nationality . . .

if such evidence is material and was not available and could not have been discovered or

presented at the previous hearing.” 8 C.F.R. § 1003.2(c)(3). The term “previous hearing”

                                              2
in § 1003.2(c)(3)(ii) refers to the proceedings before the IJ. See Filja v. Gonzales, 447

F.3d 241, 252 (3d Cir. 2006).

       Li does not dispute that her motions to reopen were untimely. Instead, she

attempts to establish that there has been “a substantial change in country conditions as it

relates to the enforcement of China’s coercive one-child family planning policy.”

Petitioner’s Brief, 21. In both motions to reopen, Li argued that the Department of State’s

2007 Profile of Asylum Claims and Country Conditions in China (“2007 Profile”) was

based on allegedly faulty translations of the Population and Family Planning Regulations

of Fujian Province (“Family Planning Regulations”). Administrative Record (“A.R.”) 44,

71, 279, 281. As a result, according to Li, the 2007 Profile “downplay[ed] . . . [the]

coerciveness in China’s population control policy.” A.R. 71, 281. Li argues that the

errors constituted a “change in understanding of country conditions, sufficient at least, to

warrant reopening.” Petitioner’s Brief, 37.

       The BIA properly concluded that the purported errors, even if proven, were minor

and would not change the outcome in Li’s case if the proceedings were reopened.1 Li

believes that she will be persecuted for violating China’s family planning policies because

she gave birth to a second child in the United States. The 2007 Profile states that children




   1
     The BIA also concluded that Li’s claim failed because “none of [its] . . . prior
decisions in this case were based on any aspect of the noted 2007 [Profile]” and because
her “personal statement is insufficient to establish that claim, absent actual evidence that
the Department of State has retracted or corrected the conclusions reached in the 2007
Profile.” We express no view on these alternative theories.

                                              3
born abroad are not counted against the number of children allowed under China’s family

planning laws. A.R. 230. Significantly, this conclusion is based on an October 2006

letter from the Population Family Planning Commission of Fujian Province, not on the

allegedly mistranslated Family Planning Regulations. A.R. 230. In fact, despite the

purported faulty translation of those Regulations, the 2007 Profile acknowledged the

possible use of forced abortion and sterilizations in China. A.R. 226-27.

       In support of her changed country conditions claim, Li submitted numerous

documents, including academic and news articles, Chinese government policy materials,

State Department reports, and Congressional testimony. A.R. 82-83, 315. The Board

concluded that the evidence did not warrant reopening. Li suggests that the BIA’s

analysis was inadequate because it “failed to discuss or analyze much of the evidence

presented.” Petitioner’s Brief, 20. We agree. See Zheng v. Att’y Gen., 549 F.3d 260,

268-69, 271 (3d Cir. 2008) (vacating the BIA’s denial of motions to reopen based on

changed country conditions in China because the BIA failed to thoroughly discuss the

evidence submitted by the petitioners or explain why it was not sufficient). The Board

provided only general explanations for its conclusion that the evidence Li submitted was

insufficient to support reopening.2 See id. at 268 (noting that while the Board need not


   2
    For instance, the Board began by simply stating, “[t]he respondent has offered no
evidence of changed country conditions or circumstances in China which would warrant
reopening despite the time and numerical bars on motions to reopen.” Later in its
opinion, the BIA “note[d] that the evidence submitted by the respondent in support of her
claim of changed country conditions is not new, and does not support reopening.” In
                                                                            (continued...)

                                             4
“parse or refute on the record each individual . . . piece of evidence offered by the

petitioner, ” it “‘should provide us with more than cursory, summary or conclusory

statements, so that we are able to discern its reasons for declining to afford relief to a

petitioner.” Id. at 268 (quoting Wang v. BIA, 437 F.3d 270, 275 (2d Cir. 2006)). In the

context of determining whether sua sponte reopening was warranted, the BIA

categorically rejected evidence which predated its decisions in Matter of S-Y-G-, 24 I. &

N. Dec. 247 (BIA 2007) and Matter of J-W-S-, 24 I. & N. Dec. 185 (BIA 2007). Relying

on those decisions may not have been an abuse of discretion, but only to the extent that

Li’s evidence was identical or similar to that considered in those cases. The Board did

not address, in a summary fashion or otherwise, the significant portion of evidence that

either was not addressed in Matter of S-Y-G- and Matter of J-W-S-, or postdated those

decisions.3 See Zheng, 549 F.3d at 271 n.7 (holding that “where the evidentiary record

   2
    (...continued)
conclusion, the Board held that “the record is devoid of evidence supporting the
respondent’s implicit claim that she will be persecuted upon her return to China because
of the birth of her daughter in the United States, and she has failed to submit new and
material evidence in this regard.”
   3
      This evidence included, inter alia, a 2003 document titled “Answers to People’s
Visits and Letters Regarding Birth Policy Issues for Chinese Staying Abroad,” issued by
the “State Family Planning Commission, which stated that “[f]or those Chinese citizens
who have not obtained permanent or long term residency status in a foreign country[,] . . .
[i]f they violate the family planning policies issued by China’s local authorities where
their residency is registered, their Birth cases will be handled according to China’s family
planning regulations after they return to China,” A.R. 87. In addition, a 2005 “Official
Directive” issued by the Lianjiang County Guantou Township Committee indicated that
“all the returning oversea[s] Chinese who do not have citizenship[] of other countries,
shall follow the laws and regulations regarding family planning of the state and Fujian
                                                                                (continued...)

                                               5
contains documents that were not at issue in an earlier decision, mere reference to that

earlier decision is insufficient to warrant adopting its conclusions.”).

       In addition, the BIA indicated that reopening was not warranted because Li’s fear

of being sterilized was the “exact same claim she proffered in her asylum application.”

The relevant question, however, is not whether a new theory of persecution is offered, but

instead, whether the “evidence is material and was not available and would not have been

discovered or presented at the previous hearing.” See § 240(c)(7)(C)(ii). In that

connection, the Government contends that Li’s evidence is not new, noting that “of the

twenty documents attached to the Third Motion to Reopen . . ., thirteen of them predated

the First Motion to Reopen that was filed” in June 2005. Even assuming that evidence is

not new if it could have been presented in a prior motion to reopen, cf. Filja, 447 F.3d at

252, the Board failed to consider several documents which were not available when Li

filed her first motion to reopen.

       Of the few documents that the BIA did specifically consider, it improperly

excluded two for lack of authentication. In particular, the Board rejected a notice

addressed to Li from the Village Committee of Tangxia Village stating that she is a

“candidate for sterilization,” and a letter from her parents claiming that Li will be

sterilized if returned to China. Failure to authenticate a document under 8 C.F.R. § 287.6

is not an absolute rule of exclusion. See Liu v. Ashcroft, 372 F.3d 529, 533 (3d Cir.


   3
   (...continued)
Province,” A.R. 110.

                                              6
2004). Although the Board stated that the notice did not “bear any indicia of reliability,”

Li asserts, without objection from the Government, that she submitted the original

document, which contained an official seal from the village committee. The BIA also

cited the lack of an envelope, stating that Li had not “identified how the [notice] was

obtained, nor has she explained the chain of custody regarding the same.” Notably,

however, the letter from Li’s parents states, “Your [H]onor, today we have mailed to you

the notice and relevant regulations regarding family planning from the family planning

office in Guantou Township.” See Niang v. Mukasey, 511 F.3d 138, 147 (2d Cir. 2007)

(holding that “IJ’s rejection of [petitioner’s] explanation for the provenance of the

[refugee identity card] does not comport with our requirement that the agency give

specific, cogent reasons for rejecting the petitioner’s testimony.” (internal quotation

marks omitted)); Marynenka v. Holder, 592 F.3d 594, 601 (4th Cir. 2010) (noting that

“with respect to the chain of custody, the rules of evidence do not apply strictly in

administrative adjudications of immigration cases, and here the immigration judge . . .

offer[ed] no other [valid] reason to doubt the authenticity of the document.” (internal

quotation marks omitted)). The Board also doubted the authenticity of the notice because

Li did not “introduce[] evidence that a village committee is authorized to render and

execute decisions regarding China’s birth control policies.” This conclusion ignores the

2007 Profile’s observation that the “implementation of birth planning policies in villages,

the situation relevant to most asylum applicants, is the responsibility of local officials.”

A.R. 223.

                                               7
       For the foregoing reasons, we will deny in part the petition for review as it relates

to Li’s allegations of translations errors. In all other respects consistent with this opinion,

we will grant the petition for review, vacate the BIA’s order, and remand the matter to the

Board for it to reconsider the motion to reopen and provide a more thorough analysis of

the evidence submitted. We express no opinion as to the ultimate outcome.




                                               8